IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CHRISTOPHER BYFIELD,                      : No. 372 EAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (PHILADELPHIA HOUSING               :
AUTHORITY),                               :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of January, 2017, the Petition for Allowance of Appeal is

DENIED.